Citation Nr: 1105004	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-37 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from April 1963 to October 
1963.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from the March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  

In May 2010, the Veteran testified at a hearing conducted at the 
RO before the undersigned Acting Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A copy of the transcript of that 
hearing has been associated with the claims file.  

In August 2010, the Board remanded the Veteran's claim for 
further procedural and evidentiary development.  Specifically, 
the Board requested that the RO schedule the Veteran for a VA 
examination to determine 1) whether he suffers from a current 
bilateral foot disability; and if so 2) the nature and etiology 
of his bilateral foot disorder.  In September 2010, the Appeals 
Management Center (AMC) initiated a request to have the Veteran 
scheduled for a VA examination of his feet.  The examination was 
completed in October 2010, and copies of the VA examination 
report as well as the Veteran's updated VA treatment records have 
been associated with the Veteran's claims file.  The AMC 
subsequently readjudicated the claim in the October 2010 
Supplemental Statement of the case (SSOC).  Thus, the agency of 
original jurisdiction has complied with all of the Board's remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(where the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance).  See also Dyment v. West, 13 Vet. App. 141, 146- 47 
(1999) (remand not required under Stegall v. West, 11 Vet. App. 
268 (1998) where Board's remand instructions were substantially 
complied with).

Unfortunately, a remand of the Veteran's claim is necessary.  The 
Board regrets the delay caused by this remand.  Following recent 
receipt of additional mail as well as a thorough review of the 
claims file, however, the Board finds that further evidentiary 
development of this issue is necessary prior to a final 
adjudication of the claim.  Accordingly, and for the reasons set 
forth below, this appeal is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  

At the May 2010 hearing, the Veteran testified that he suffered 
from a pre-existing foot condition prior to his enlistment in 
service and that his foot condition was permanently aggravated as 
a result of his military service.  According to the Veteran, he 
experienced pain in his feet and was forced to walk on the 
outside of his ankles and forego partaking in activities such as 
sports and running due to his foot condition.  See May 2010 
hearing transcript, pp. 3-4.  The Veteran explained that his foot 
condition was further exacerbated by wearing combat boots and 
participating in the marching practices.  The post-service 
medical evidence of record indicates that the Veteran has a 
diagnosis of bilateral foot plantar fasciitis.  See October 2010 
VA Examination report.  

Along with his November 2010 Supplemental Statement of the Case 
(SSOC) Notice response, the Veteran submitted a statement, 
wherein he asserts that he currently receives disability benefits 
from the Social Security Administration (SSA).  However, a copy 
of that decision, and the medical records used in support of that 
determination, are not associated with the claims file.  

When VA has notice that the Veteran may be receiving disability 
benefits from the SSA, and that records from that agency may be 
relevant, VA has a duty to acquire a copy of the decision 
granting SSA disability benefits, and the supporting medical 
documents on which the decision was based.  See Hayes v. Brown, 9 
Vet. App. 67 (1996).  Furthermore, the VCAA emphasizes the need 
for VA to obtain records from other government agencies.  See 38 
U.S.C.A. §5103A (b)(3), (c)(3) (West 2002), 38 C.F.R. 
§ 3.159(c)(2) (2010).  The RO should request copies of the 
Veteran's SSA medical records used in the determination of 
benefits made by SSA.  

The Veteran also maintains that relevant service treatment 
records pertinent to his foot condition were not obtained by the 
RO.  See November 2010 Statement.  A review of the claims folder 
indicates that a number of the Veteran's service treatment 
records are currently associated with his claims file.  In this 
regard, the RO was initially unable to obtain the Veteran's 
service treatment records.  In a November 2004 letter, the 
Veteran was asked to complete a VA NA Form 13055, Questionnaire 
About Military Service.  The Veteran completed the NA Form 13055 
in May 2005, and indicated in the form the name of the unit he 
served in and his dates of service with this unit.  He also 
listed the location of the camp/station he was sent to after his 
enlistment, and the site of his basic training.  The RO did not 
respond to the Veteran, nor did they inform him that the 
information provided in his NA Form 13055 was insufficient for 
the National Personnel Records Center (NPRC) to conduct a search 
for his service treatment records.  Indeed, it does not appear 
that the RO conducted any further searches for the Veteran's 
service treatment records utilizing this information.  

Further review of the record reflects the RO initially denied the 
Veteran's claim in a January 2005 letter and the basis of that 
denial was the Veteran's failure to pursue his claim (e.g., to 
submit requested evidence), and not on the merits of the appeal.  
The RO reopened the Veteran's claim, and in January 2007, a 
request for information, under PIES (Personal Information 
Exchange System) code M01 was issued.  Based on this request, the 
RO was able to obtain the Veteran's February 1963 and October 
1963 enlistment and separation examination and medical history 
reports, some of his dental records, and a few clinical and sick 
call treatment records.  

The Board observes that, besides this January 2007 formal request 
made by the RO to the NPRC, the RO has not conducted any 
additional searches or made further requests for the Veteran's 
service treatment records, nor have there been any requests made 
for the Veteran's morning and sick reports or his personnel file.  
The Board notes that clinical records may be located in the 
Veteran's personnel file.  Indeed, it does not appear that 
additional searches have been conducted utilizing the information 
provided in the May 2005 NA Form 13055.  When a claimant's 
treatment records are lost or destroyed, the VA has a 
"heightened" duty to assist in the development of the claims.  
See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  
See also 38 C.F.R. § 3.159(c).  As this matter is being returned 
for further development, another attempt should be made to 
procure the Veteran's service personnel and treatment records.  

VA has a duty to provide a VA examination when the record lacks 
evidence to decide the Veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or 
disease, (3) some indication that the claimed disability may be 
associated with the established event, injury or disease, and 
(4) insufficient evidence to decide the case.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Under the facts of this case, 
the Board concludes that, if the RO obtains evidence which 
indicates the Veteran suffered from a foot condition, other than 
tinea pedis, in service, the evidence of record requires VA to 
assist the Veteran by providing a VA examination and opinion 
regarding the etiology of the Veteran's bilateral foot disorder.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should obtain a copy of the SSA 
decision awarding disability benefits to 
the Veteran, as well as the medical 
records relied upon concerning that 
determination.  All such available 
documents should be associated with the 
claims file.  All efforts to obtain these 
records should be fully documented, and 
SSA should provide a negative response if 
these records are not available.  

2.	The AMC/RO should request from the 
National Personnel Record Center (NPRC), 
or other appropriate source, the 
following:

a.	The Veteran's entire Military 
Personnel File (OMPF), including 
basic and extended service personnel 
records, administrative remarks, 
evaluations and orders.  

b.	Any sick/morning reports for his unit 
mentioning incidents involving the 
Veteran during the time period he was 
at Camp Leroy Johnson from August 
1963 to October 1963.  

c.	Any outpatient and/or clinical 
records relating to treatment the 
Veteran received for his feet while 
he was stationed at Fort Polk, 
Louisiana and/or Fort Sill, Oklahoma.  

Efforts to obtain the foregoing records 
must continue until it is determined that 
they do not exist or that further attempts 
to obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought and this should  be documented for 
the record.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2) (2010).  

3.	If and only if evidence is obtained 
indicating that the Veteran suffered 
from a foot injury or foot condition, 
other than tinea pedis, in service, 
then the Veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of his bilateral 
foot disorder.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records and subsequent VA 
treatment records.  The examiner should 
then provide an opinion as to the 
likelihood (likely, unlikely, or at least 
as likely as not) that the Veteran's 
bilateral foot disorder had its onset in 
service or otherwise is causally or 
etiologically related to a disease or 
injury incurred in active service.  

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

4.	After completing the above, and any other 
development deemed necessary, adjudicate 
the issue of entitlement to service 
connection for a bilateral foot 
disability.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit 
additional evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


